DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2008/0154131; hereinafter Lee), in view of Lin (US 2007/0014445), in view of Fischell et al. (US 2006/0224153; hereinafter Fischell), and in view of .
Regarding claim 1, Lee discloses a method for enhancement of visibility of ablation regions.  Lee shows an apparatus for ablation lesion monitoring and assessment at an ablation site in a tissue of a patient (abstract states “A method for imaging during ablation procedures using ultrasound imaging is provided. The method includes obtaining input image data about an ablation region, wherein the image data comprises back scatter intensity, and applying a dynamic gain curve based on the  image data to obtain an output signal for use in enhancing the visibility of the ablation region”), the apparatus comprising:
a catheter (see 14 in fig. 1; par. [0035] states “the imaging catheter 14”) having an imaging core (par. [0030] states “the probe 14 may be configured to acquire image data representative of a region of interest in the patient 12”) that is configured to acquire baseline image data at the ablation site prior to ablating (see 138 in fig. 14; par. [0029] states “an ultrasound imaging system acquires and stores image frames prior to an ablation as well as after the ablation, registers the image frames, and analyzes differences in the registered images in order to display data corresponding to echogenicity changes due to ablated tissues”) and post-ablation image data at the ablation side after ablating (see 142 in fig. 14; par. [0029] states “an ultrasound imaging system acquires and stores image frames prior to an ablation as well as after the ablation, registers the image frames, and analyzes differences in the registered images in order to display data corresponding to echogenicity changes due to ablated tissues”);
an imaging engine (see 18 in fig. 1) having a display (see 20 in fig. 1) and processing unit (see 26 in fig. 2), the imaging engine configured to:
co-register the baseline image data and the post ablation image data to produce co-registered baseline and post-ablation image data (see 144 in fig. 14; par. [0053] states “At block 144, the frames of the pre-ablation and post-ablation images are registered...”),
segment the co-registered baseline and post-ablation image data of region of interest from surrounding tissue to produce segment baseline and post-ablation image data correspond to the region of interest (par. [0046] states “the ablation region may be tracked by locating the catheter tip. In order to enhance the visibility of the ablated tissue 74 in the region 72 three different dynamic gain curves are applied to the region 72 or to the entire portion 70 to study the change in contrast between the ablation region 74 and the non-ablated region 76. As illustrated in FIGS. 7-9, the different dynamic gain curves affect the backscatter intensity in a different way, thereby affecting the contrast in the ablation region 72 and the non-ablation region 76”; par. [0053] states “At block 146, the differences between the backscatter properties of the pre and post ablation images are calculated and displayed to allow better contrast between the ablated and non-ablated region, thereby enhancing the visibility of the ablation region”);
calculate one or more ultrasound tissue classifiers of the segmented baseline and post-ablation image data of the region of interest (abstract states “wherein the image data comprises back scatter intensity”; par. [0025] states “the term "backscatter properties" is broadly used to refer to radiation/signals emitted by the ablated tissues during ablation. The visibility of the ablation region is enhanced by applying one or more dynamic curves based on the input image data to obtain enhanced output signal”; par. [0053] states “the differences between the backscatter properties of the pre and post ablation images are calculated and displayed to allow better contrast between the ablated and non-ablated region, thereby enhancing the visibility of the ablation region”);
provide an indication on the display based on the ultrasound tissue classifiers of the region of interest (par. [0053] states “the differences between the backscatter properties of the pre and post ablation images are calculated and displayed to allow better contrast between the ablated and non-ablated region, thereby enhancing the visibility of the ablation region”);
map one or more ablative lesions response to the one or more calculated ultrasound tissue classifiers (par. [0046] states “In order to enhance the visibility of the ablated tissue 74 in the region 72 three different dynamic gain curves are applied to the region 72 or to the entire portion 70 to study the change in contrast between the ablation region 74 and the non-ablated region 76”; par. [0055] states “uses information from the image, or sub-image representing the region of interest containing the ablation site, to effectively increase the contrast of the lesion. As described with regard to FIG. 17, once the image-specific gain curve 156 has been applied, the second step includes applying one or more non-linear gain curves 158 designed to further increase the contrast of the lesion to all the frames”; par. [0056] states “the change in visibility in an ablation region 162 having an ablated tissue 164 within an anatomical portion 160 of an organ is represented”).
Furthermore, Lee states accounts for spatial movement of ablated tissue which is related to the imaging catheter (par. [0027] states “account for the spatial movement of the ablated tissues”), but fails to explicitly state compensating image data for motion of the patient, that the region of interest is a left atrial wall of the patient, the tissue classifiers is correlated to collage content at the left atrial wall, identify a susceptible substrate based on the collagen content at the left atrial wall being greater than normal left atrial wall tissue.
Lin is in the same filed of endeavor and discloses ultrasound imaging.  Lin teaches compensating image data for motion of the patient (abstract states “Certain embodiments include receiving an image frame, estimating motion between the image frame and a previous image frame, updating a previous motion estimate with the estimated motion to form an updated motion estimate, and correcting the image frame and the previous image frame using the updated motion estimate. The method may also include forming a compound image from the image frames. In an embodiment, motion may be estimated between the image frame and a previous frame using cross correlation, reference point registration, and/or other estimation method, for example. The image frame and the previous image frame may be corrected using the updated motion estimate in an affine transformation”; par. [0013] states “a method for improved compound ultrasound imaging. The method include receiving an image frame, estimating motion between the image frame and a previous image frame, correction the image frame and the previous image frame using the motion estimate, and forming a compound image from the image frames”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of compensating image data for motion of the patient in the invention of Lee, as taught by Lin, to provide an improved compound ultrasound imaging (par. [0013] of Lin states “a method for improved compound ultrasound imaging”), and provide image with reduced or eliminating motion effects, such as blurriness (par. [0010] states “an improved method and apparatus for reducing or eliminating motion effects, such as blurriness, in a spatial compounded image would be highly desirable”).
But, Lee in view of Lin fail to explicitly state that the region of interest is a left atrial wall of the patient, the tissue classifiers is correlated to collage content at the left atrial wall, identify a susceptible substrate based on the collagen content at the left atrial wall being greater than normal left atrial wall tissue.
Fischell is in the same filed of endeavor and discloses ablation catheter for treating atrial fibrillation.  Fischell teaches that the region of interest is left atrial wall and ablating the left atrial wall (par. [0038] states “The ablation of the tissue of the left atrium surrounding the ostium of pulmonary vein is then accomplished by electrical currents generated in the tissue of the left atrium by means of the rf ablation wire 16 and (typically) large electrode(s) placed on the patient's skin”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the region of interest to be left atrial and utilized the teaching of ablating left atrial in the invention of Lee in view of Lin, as taught by Fischell, to treat patient’s atrial fibrillation (abstract of Fischell states “par. [0001] states “left atrium to treat the patient's atrial fibrillation”).
But, Lee in view of Lin in view of Fischell fail to explicitly state the tissue classifiers is correlated to collage content at the left atrial wall, identify a susceptible substrate based on the collagen content at the left atrial wall being greater than normal left atrial wall tissue. 
Baello is in the same field of endeavor and discloses analysis of ultrasound backscatter from all chambers of the heart.  The Examiner notes that the claim limitation “susceptible substrate” is defined as increased interstitial fibrotic content, and primary component of the interstitial fibrosis is collagen (par. [0092] of the PG Pub. version of the specification states “Susceptible substrates in the left atrial wall are identified in step 3208 by use of the calculated tissue classifiers. Susceptible substrates are known to be characterized by an increased interstitial fibrotic content. A primary component of the interstitial fibrosis is collagen, and collagen can be identified by its ultrasonic properties”).  Baello teaches the tissue classifiers (backscatter) is correlated to collage content at the left atrial wall (abstract on page 880, left column states “The hypothesis was that integrated ultrasound backscatter would follow the pattern of collagen concentration in the cardiac chambers), identify a susceptible substrate based on the collagen content at the left atrial wall being greater than normal left atrial wall tissue (right column on page 880 states “indicated that collagen concentration is an important determinant of backscatter from fibrotic myocardium; “clinical implications” on page 883, right column states “There are many pathologic conditions associated with increasing collagen concentration in tissue, such as myocardial infarction and cardiomyopathy”; left column on page 884 states “that increasing backscatter was associated with increasing concentration of collagen as the myocardial infarct; left column on page 884 states “Left and right atrial backscatter measurements may also have use in determining whether patients may benefit from cardioversion for correction of atrial arrhythmias [...] that the presence of extensive atrial fibrosis will preclude successful maintenance of sinus rhythm after cardioversion in patients with mitral valve disease and a large left atrium”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of the tissue classifiers is correlated to collage content at the left atrial wall, identify a susceptible substrate based on the collagen content at the left atrial wall being greater than normal left atrial wall tissue in the invention of Lee in view of Lin in view of Fischell, as taught by Baello, to be able to treat myocardial infarct and identifying disease processes and provide treatment. 
Regarding claim 2, Lee in view of Lin in view of Fischell, in view of Baello disclose the invention substantially described in the 103 rejection above, furthermore, Lee shows a location indication of a potential adverse event based on the one or more calculated ultrasound tissue classifiers (par. [0007] states “a method for imaging during ablation procedures using ultrasound imaging is provided. The method includes obtaining input image data about an ablation region”) and a location indication of necrosis (dead cell) tissue based on the one or more calculated ultrasound tissue classifiers (par. [0027] states “the ultrasound imaging system processes image data from one or more image frames containing a region with ablated tissues, and based upon altered backscatter properties of the ablated tissue, automatically selects system settings to improve the visibility of the ablated tissues, thereby allowing a user to more accurately and efficiently conduct ablation procedures”).
Regarding claim 5, Lee in view of Lin in view of Fischell, in view of Baello disclose the invention substantially described in the 103 rejection above, furthermore Fischell teaches wherein the one or more calculated ultrasound tissue classifier are based on a frequency-domain analysis (abstract on page 880, left column states “The radio frequency ultrasound signal energy from each specimen was derived; corrected for sample thickness and expressed as integrated backscatter”; fig. 2 shows frequency signals of all the cardiac chambers included left atrium).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of wherein the one or more calculated ultrasound tissue classifier are based on a frequency-domain analysis in the invention of Lee in view of Lin in view of Fischell, as taught by Baello to be identifying disease processes and provide treatment.

Regarding claim 6, Lee in view of Lin in view of Fischell, in view of Baello disclose the invention substantially described in the 103 rejection above, furthermore Lee shows that one or more calculated ultrasound tissue classifiers comprises at last integrated backscatter (abstract states “wherein the image data comprises back scatter intensity”).
Regarding claim 12, Lee in view of Lin in view of Fischell, in view of Baello disclose the invention substantially described in the 103 rejection above, furthermore Lee shows the apparatus is configured as transesophageal echocardiographic system adapted to guide cardiac interventions (par. [0023] states “The systems and methods described hereinafter may be employed in different types of ultrasound probes including intercardiac, transesophageal, transthoracic probes, and is applicable to all different types of ablation procedures using both internal (e.g., catheter)”).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2008/0154131; hereinafter Lee), in view of Lin (US 2007/0014445), in view of Fischell et al. (US 2006/0224153; hereinafter Fischell),  in view of Baello et al. (“Ultrasound Study of Acoustic Properties of the Normal Canine Heart: Comparison of Backscatter From all Chambers”, JACC Vol. 8, No 4, October 1986:880-4; hereinafter Baello) as applied to claims 1 and 2 above, and further in view of Klingenbeck-Regn (US 2009/0088628).
Regarding claim 3, Lee in view of Lin in view of Fischell, in view of Baello disclose the invention substantially described in the 103 rejection above, but fail to explicitly state thrombus formation. 
Kingenbeck-Regn is in the same filed on endeavor and teaches imaging ultrasound catheter to image thrombus formation (par. [0057] states “In one aspect, the ultrasound catheter may be used during a medical application directed toward the reopening of chronic total occlusions (CTOs). The ultrasound catheter may be advanced as far as the proximal end of the occlusion. The ultrasound image may show the user the composition of the thrombus (soft/hard or calcified)).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of imaging thrombus formation in the invention of Lee in view of Lin in view of Fischell, in view of Baello, as taught by Kingenbeck-Regn, to be able to treat chronic total occlusions. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2008/0154131; hereinafter Lee), in view of Lin (US 2007/0014445), in view of Fischell et al. (US 2006/0224153; hereinafter Fischell),  in view of Baello et al. (“Ultrasound Study of Acoustic Properties of the Normal Canine Heart: Comparison of Backscatter From all Chambers”, JACC Vol. 8, No 4, October 1986:880-4; hereinafter Baello) as applied to claim 1 above, and further in view of Azhari et al. (US 2008/0177180; hereinafter Azhari).
Regarding claim 8,  Lee in view of Lin in view of Fischell, in view of Baello disclose the invention substantially described in the 103 rejection above, but fail to explicitly state a temperature monitor that monitors luminal esophageal temperature response to the one or more calculated ultrasound tissue classifiers. 
Azhari is in the same filed of endeavor and disclosed ultrasonic image guided tissue damaging procedure.  Azhari teaches a temperature monitor that monitors luminal esophageal temperature response to the one or more calculated ultrasound tissue classifiers (par. [0060] states “the target tissue is a part of a breast, a thigh, a fatty tissue, a testicle, the prostate, the bladder, a lower abdomen organ, mid abdomen organ, the tongue, the brain, the liver, a kidney, the stomach, the pancreas, the esophagus, the uterus or the ovary”; par. [0082] states “producing an anatomical and temperature image (thermal map) using a TUCT system, according to a preferred embodiment of the present invention”; par. [0024] states “ultrasound computerized tomography (TUCT)”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of a temperature monitor that monitors luminal esophageal temperature response to the one or more calculated ultrasound tissue classifiers in the invention of Lee in view of Lin in view of Fischell, in view of Baello, as taught by Azhari, to be able to generate a temperature image during treatment procedure so as to monitor the ablation process (par. [0021] of Azhar states “It is further the object of the present invention to provide a method and system for obtaining a temperature image (thermal map) during the treatment procedure so as to monitor the damaging process”). 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2008/0154131; hereinafter Lee), in view of Lin (US 2007/0014445), in view of Fischell et al. (US 2006/0224153; hereinafter Fischell),  in view of Baello et al. (“Ultrasound Study of Acoustic Properties of the Normal Canine Heart: Comparison of Backscatter From all Chambers”, JACC Vol. 8, No 4, October 1986:880-4; hereinafter Baello) as applied to claim 1 above, and further in view of Evans (US 6,226,546).
Regarding claim 9,  Lee in view of Lin in view of Fischell, in view of Baello disclose the invention substantially described in the 103 rejection above, but fail to explicitly state that the imaging core comprises at least one transducer array having a plurality of transducer elements. 
Evans is in the same filed on endeavor and discloses a catheter localization system and method for performing medical diagnostics.   Evans teaches that the imaging core comprises at least one transducer array having a plurality of transducer elements (see transducer array combination of elements 8 in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Lee in view of Lin in view of Fischell to have the imaging core comprises at least one transducer array having a plurality of transducer elements, as taught by Evans, to prove a faster way to generate three dimensional map of a part of the human body around the cather with multiple of ultrasound transducer element transmitting and receiving echo at same time. 

Claims 13-14, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2008/0154131; hereinafter Lee), in view of Belef et al. (US 2002/0183723;  hereinafter Belef), in view of Lin (US 2007/0014445), in view of Fischell et al. (US 2006/0224153; hereinafter Fischell), and in view of Baello et al. (“Ultrasound Study of Acoustic Properties of the Normal Canine Heart: Comparison of Backscatter From all Chambers”, JACC Vol. 8, No 4, October 1986:880-4; hereinafter Baello).
Regarding claim 13, Lee discloses a method for enhancement of visibility of ablation regions.  Lee shows a method of ablation lesion monitoring and assessment at an ablation site in a tissue of a patients (abstract states “A method for imaging during ablation procedures using ultrasound imaging is provided. The method includes obtaining input image data about an ablation region, wherein the image data comprises back scatter intensity, and applying a dynamic gain curve based on the  image data to obtain an output signal for use in enhancing the visibility of the ablation region”), the method comprising the steps of:
Providing a catheter-based imaging system including:
A catheter (see 14 in fig. 1; par. [0035] states “the imaging catheter 14”) having an imaging core (par. [0030] states “the probe 14 may be configured to acquire image data representative of a region of interest in the patient 12”, and
an imaging engine (see 18 in fig. 1) having a display (see 20 in fig. 1) and processing unit ( see 26 in fig. 2);
acquiring baseline image data at the ablation site prior to ablating (see 138 in fig. 14; par. [0029] states “an ultrasound imaging system acquires and stores image frames prior to an ablation as well as after the ablation, registers the image frames, and analyzes differences in the registered images in order to display data corresponding to echogenicity changes due to ablated tissues”);
Acquiring post-ablation image data at the ablation side after ablating (see 142 in fig. 14; par. [0029] states “an ultrasound imaging system acquires and stores image frames prior to an ablation as well as after the ablation, registers the image frames, and analyzes differences in the registered images in order to display data corresponding to echogenicity changes due to ablated tissues”);
co-registering the baseline image data and the post ablation image data to produce co-registered baseline and post-ablation image data (see 144 in fig. 14; par. [0053] states “At block 144, the frames of the pre-ablation and post-ablation images are registered...”),
segmenting the co-registered baseline and post-ablation image data of region of interest from surrounding tissue to produce segment baseline and post-ablation image data correspond to the region of interest (par. [0046] states “the ablation region may be tracked by locating the catheter tip. In order to enhance the visibility of the ablated tissue 74 in the region 72 three different dynamic gain curves are applied to the region 72 or to the entire portion 70 to study the change in contrast between the ablation region 74 and the non-ablated region 76. As illustrated in FIGS. 7-9, the different dynamic gain curves affect the backscatter intensity in a different way, thereby affecting the contrast in the ablation region 72 and the non-ablation region 76”; par. [0053] states “At block 146, the differences between the backscatter properties of the pre and post ablation images are calculated and displayed to allow better contrast between the ablated and non-ablated region, thereby enhancing the visibility of the ablation region”);
calculating one or more ultrasound tissue classifiers of the segmented baseline and post-ablation image data of the region of interest (abstract states “wherein the image data comprises back scatter intensity”; par. [0025] states “the term "backscatter properties" is broadly used to refer to radiation/signals emitted by the ablated tissues during ablation. The visibility of the ablation region is enhanced by applying one or more dynamic curves based on the input image data to obtain enhanced output signal”; par. [0053] states “the differences between the backscatter properties of the pre and post ablation images are calculated and displayed to allow better contrast between the ablated and non-ablated region, thereby enhancing the visibility of the ablation region”);
mapping one or more ablative lesions response to the one or more calculated ultrasound tissue classifiers (par. [0046] states “In order to enhance the visibility of the ablated tissue 74 in the region 72 three different dynamic gain curves are applied to the region 72 or to the entire portion 70 to study the change in contrast between the ablation region 74 and the non-ablated region 76”; par. [0055] states “uses information from the image, or sub-image representing the region of interest containing the ablation site, to effectively increase the contrast of the lesion. As described with regard to FIG. 17, once the image-specific gain curve 156 has been applied, the second step includes applying one or more non-linear gain curves 158 designed to further increase the contrast of the lesion to all the frames”; par. [0056] states “the change in visibility in an ablation region 162 having an ablated tissue 164 within an anatomical portion 160 of an organ is represented”).
providing an indication on the display based on the ultrasound tissue classifiers of the region of interest (par. [0053] states “the differences between the backscatter properties of the pre and post ablation images are calculated and displayed to allow better contrast between the ablated and non-ablated region, thereby enhancing the visibility of the ablation region”);
Furthermore, Lee states accounts for spatial movement of ablated tissue which is related to the imaging catheter (par. [0027] states “account for the spatial movement of the ablated tissues”), but fails to explicitly state compensating image data for motion of the patient, the imaging core that is arranged for linear translation and rotation, that the region of interest is a left atrial wall of the patient, the tissue classifiers is correlated to collage content at the left atrial wall, identify a susceptible substrate based on the collagen content at the left atrial wall being greater than normal left atrial wall tissue.
Belef is in the same field of endeavor and discloses a drivable catheter system.  Belef teaches imaging core that is arranged for linear translation and rotation (abstract states “The catheter drive unit rotates and translates the catheter core (34) within the catheter sheath (36).”; fig. 2 shows imaging core 32 which can be rotatable and longitudinally slidable).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Lee to include having the imaging core that is arranged for linear translation and rotation, as taught by Belef, to provided controlled longitudinal and rotation movement of the imaging core which will provide the capability to image along the longitudinal  direction along lumen at the region of interest, and be able to image around the lumen at the region of interest by rotating the imaging core. 
But, Lee in view of Belef fail to explicitly state compensating image data for motion of the patient, that the region of interest is a left atrial wall of the patient, the tissue classifiers is correlated to collage content at the left atrial wall, identify a susceptible substrate based on the collagen content at the left atrial wall being greater than normal left atrial wall tissue.
Lin is in the same filed of endeavor and discloses ultrasound imaging.  Lin teaches compensating image data for motion of the patient (abstract states “Certain embodiments include receiving an image frame, estimating motion between the image frame and a previous image frame, updating a previous motion estimate with the estimated motion to form an updated motion estimate, and correcting the image frame and the previous image frame using the updated motion estimate. The method may also include forming a compound image from the image frames. In an embodiment, motion may be estimated between the image frame and a previous frame using cross correlation, reference point registration, and/or other estimation method, for example. The image frame and the previous image frame may be corrected using the updated motion estimate in an affine transformation”); par. [0013] states “a method for improved compound ultrasound imaging. The method include receiving an image frame, estimating motion between the image frame and a previous image frame, correction the image frame and the previous image frame using the motion estimate, and forming a compound image from the image frames”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of compensating image data for motion of the patient in the invention of Lee in view of Belef, as taught by Lin, to provide an improved compound ultrasound imaging (par. [0013] of Lin states “a method for improved compound ultrasound imaging”), and provide image with reduced or eliminating motion effects, such as blurriness (par. [0010] states “an improved method and apparatus for reducing or eliminating motion effects, such as blurriness, in a spatial compounded image would be highly desirable”).
But, Lee in view of Belef in view of Lin fail to explicitly state that the region of interest is a left atrial wall of the patient, the tissue classifiers is correlated to collage content at the left atrial wall, identify a susceptible substrate based on the collagen content at the left atrial wall being greater than normal left atrial wall tissue.
Fischell is in the same filed of endeavor and discloses ablation catheter for treating atrial fibrillation.  Fischell teaches that the region of interest is left atrial wall and ablating the left atrial wall (par. [0038] states “The ablation of the tissue of the left atrium surrounding the ostium of pulmonary vein is then accomplished by electrical currents generated in the tissue of the left atrium by means of the rf ablation wire 16 and (typically) large electrode(s) placed on the patient's skin”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the region of interest to be left atrial and utilized the teaching of ablating left atrial in the invention of Lee in view of Belef in view of Lin, as taught by Fischell, to treat patient’s atrial fibrillation (abstract of Fischell states “par. [0001] states “left atrium to treat the patient's atrial fibrillation”).
But, Lee in view of Belef in view of Lin in view of Fischell fail to explicitly state the tissue classifiers is correlated to collage content at the left atrial wall, identify a susceptible substrate based on the collagen content at the left atrial wall being greater than normal left atrial wall tissue. 
Baello is in the same field of endeavor and discloses analysis of ultrasound backscatter from all chambers of the heart.  The Examiner notes that the claim limitation “susceptible substrate” is defined as increased interstitial fibrotic content, and primary component of the interstitial fibrosis is collagen (par. [0092] of the PG Pub. version of the specification states “Susceptible substrates in the left atrial wall are identified in step 3208 by use of the calculated tissue classifiers. Susceptible substrates are known to be characterized by an increased interstitial fibrotic content. A primary component of the interstitial fibrosis is collagen, and collagen can be identified by its ultrasonic properties”).  Baello teaches the tissue classifiers (backscatter) is correlated to collage content at the left atrial wall (abstract on page 880, left column states “The hypothesis was that integrated ultrasound backscatter would follow the pattern of collagen concentration in the cardiac chambers), identify a susceptible substrate based on the collagen content at the left atrial wall being greater than normal left atrial wall tissue (right column on page 880 states “indicated that collagen concentration is an important determinant of backscatter from fibrotic myocardium; “clinical implications” on page 883, right column states “There are many pathologic conditions associated with increasing collagen concentration in tissue, such as myocardial infarction and cardiomyopathy”; left column on page 884 states “that increasing backscatter was associated with increasing concentration of collagen as the myocardial infarct; left column on page 884 states “Left and right atrial backscatter measurements may also have use in determining whether patients may benefit from cardioversion for correction of atrial arrhythmias [...] that the presence of extensive atrial fibrosis will preclude successful maintenance of sinus rhythm after cardioversion in patients with mitral valve disease and a large left atrium”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of the tissue classifiers is correlated to collage content at the left atrial wall, identify a susceptible substrate based on the collagen content at the left atrial wall being greater than normal left atrial wall tissue in the invention of Lee in view of Belef in view of Lin in view of Fischell, as taught by Baello, to be able to treat myocardial infarct and identifying disease processes and provide treatment. 
Regarding claim 14, Lee, in view of Belef in view of Lin in view of Fischell, in view of Baello disclose the invention substantially described in the 103 rejection above, furthermore, Lee shows a location indication of a potential adverse event based on the one or more calculated ultrasound tissue classifiers (par. [0007] states “a method for imaging during ablation procedures using ultrasound imaging is provided. The method includes obtaining input image data about an ablation region”) and a location indication of necrosis (dead cell) tissue based on the one or more calculated ultrasound tissue classifiers (par. [0027] states “the ultrasound imaging system processes image data from one or more image frames containing a region with ablated tissues, and based upon altered backscatter properties of the ablated tissue, automatically selects system settings to improve the visibility of the ablated tissues, thereby allowing a user to more accurately and efficiently conduct ablation procedures”).
Regarding claim 18, Lee in view of Belef in view of Lin in view of Fischell, in view of Baello disclose the invention substantially described in the 103 rejection above, furthermore Fischell teaches wherein the one or more calculated ultrasound tissue classifier are based on a frequency-domain analysis (abstract on page 880, left column states “The radio frequency ultrasound signal energy from each specimen was derived; corrected for sample thickness and expressed as integrated backscatter”; fig. 2 shows frequency signals of all the cardiac chambers included left atrium).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of wherein the one or more calculated ultrasound tissue classifier are based on a frequency-domain analysis in the invention of Lee in view of Lin in view of Fischell, as taught by Baello to be identifying disease processes and provide treatment.

Regarding claim 19, Lee, in view of Belef in view of Lin in view of Fischell, in view of Baello disclose the invention substantially described in the 103 rejection above, furthermore Lee shows that one or more calculated ultrasound tissue classifiers comprises at last integrated backscatter (abstract states “wherein the image data comprises back scatter intensity”).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2008/0154131; hereinafter Lee), in view of Belef et al. (US 2002/0183723;  hereinafter Belef) in view of Lin (US 2007/0014445), in view of Fischell et al. (US 2006/0224153; hereinafter Fischell),  in view of Baello et al. (“Ultrasound Study of Acoustic Properties of the Normal Canine Heart: Comparison of Backscatter From all Chambers”, JACC Vol. 8, No 4, October 1986:880-4; hereinafter Baello) as applied to claims 13 and 14 above, and further in view of Klingenbeck-Regn (US 2009/0088628).
Regarding claim 15, Lee in view of Belef in view of Lin in view of Fischell, in view of Baello disclose the invention substantially described in the 103 rejection above, but fail to explicitly state thrombus formation. 
Kingenbeck-Regn is in the same filed on endeavor and teaches imaging ultrasound catheter to image thrombus formation (par. [0057] states “In one aspect, the ultrasound catheter may be used during a medical application directed toward the reopening of chronic total occlusions (CTOs). The ultrasound catheter may be advanced as far as the proximal end of the occlusion. The ultrasound image may show the user the composition of the thrombus (soft/hard or calcified)).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of imaging thrombus formation in the invention of Lee in view of Belef in view of Lin in view of Fischell, in view of Baello, as taught by Kingenbeck-Regn, to be able to treat chronic total occlusions. 


Allowable Subject Matter
Claims 4, 10-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, none of the prior arts in record or combination thereof teach or suggest wherein the imaging core is adapted to image the left atrial wall and pulmonary veins of the patients from an esophagus of the patient during a therapeutic procedure and one of ordinary skill in the art would not find it obvious to incorporate the claim limitations of claim 4 into the combined invention of Lee in view of Lin in view of Fischell, in view of Baello.
Regarding claim 10, none of the prior arts in record or combination thereof teach or suggest wherein the imaging core is configured to acquire baseline and post-baseline image data of volumes of interest in the tissue of the patient from a first direction using a first transducer element and a second different direction using a second transducer element with and one of ordinary skill in the art would not find it obvious to incorporate the claim limitation of claim 10 into the combined invention of Lee in view of Lin in view of Fischell, in view of Baello.  Claim 11 depends from claim 10.
Regarding claim 17, none of the prior arts in record or combination thereof teach or suggest wherein the imaging core is adapted to image the left atrial wall and pulmonary veins of the patients from an esophagus of the patient during a therapeutic procedure and one of ordinary skill in the art would not find it obvious to incorporate the claim limitation of claim 17 into the combined invention of Lee in view of Belef in view of Lin in view of Fischell, in view of Baello.

Response to Arguments
The previous rejection under 35 USC 112 (b) of claim 17 has been withdrawn in view of Applicant’s amendment to claim 17.
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner has provided new prior arts Lee in view of Lin in view of Fischell, in view of Baello to address claim 1, and provided new prior arts Lee in view of Belef in view of Lin in view of Fischell, in view of Baello to address claim 13.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793